Citation Nr: 0740002	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-20 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 2003 
for a 10 percent evaluation for residual scar from an 
appendectomy.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residual scar from appendectomy.  

3.  Entitlement to an evaluation in excess of 20 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In June 2007, this matter was remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC. to schedule 
the veteran a hearing before a member of the Board.  In 
October 2007, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  The action 
specified in the Remand completed, the matter has properly 
been returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

During the October 2007 hearing, the veteran raised a claim 
for erectile dysfunction.  Hearing transcript at 14.  The 
matter is referred to the RO for appropriate action.  

Also during the hearing, the undersigned agreed to keep the 
record open until December 17, 2007 to afford the veteran 
additional opportunity to submit evidence in support of his 
claims.  Hearing transcript at 12.  Contemporaneous to the 
hearing, the veteran submitted color photographs pertinent to 
this appeal.  In November 2007, the veteran submitted 
additional evidence, most of which was already of record and 
considered by the RO.  

Regardless, the veteran also submitted a written waiver of 
consideration of the evidence by the RO in the first 
instance.  Therefore, the Board has considered all evidence 
of record in arriving at the decision below.  See 38 C.F.R. § 
20.1304(c) (2007)


FINDINGS OF FACT

1.  VA received a claim from the veteran for an increased 
evaluation for service connected residual appendectomy scar 
on May 5, 2003.  

2.  A VA examination conducted on June 18, 2003 provided the 
first evidence from which it was ascertainable that the 
veteran's residual scar from appendectomy warranted a 
compensable evaluation.  

3.  The veteran's residual scar from the appendectomy 
involves an area or areas less than 6 square inches, is 
superficial and painful, but causes no limitation of 
function.  

4.  No evidence of record during the relevant rating period 
shows that the veteran's diastolic blood pressure to be 120 
millimeters of mercury or greater.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 5, 
2003 for a compensable evaluation for residual scar from 
appendectomy have not been met.  38 U.S.C.A.  § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
disabling for residual scar from appendectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2007).  

3.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a, 
4.115b, Diagnostic Code 7101 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date

In his July 2003 notice of disagreement, the veteran 
contended that the date of a compensable rating for his 
appendectomy scar should be the date that he was separated 
from service.  He reasoned that the scar was not new, and had 
been in existence since his separation from service.  

In June 2000, prior to the veteran's separation from service, 
the RO prepared a rating decision under the separation exam 
pilot program.  That decision preliminarily established 
service connection for residual scar, appendectomy and 
assigned a noncompensable evaluation (0 percent rating) 
effective September 1, 2000, the day following the veteran's 
anticipated separation from active service.  

By letter dated in August 2000, the veteran was informed of 
this preliminary decision.  By letter dated in November 2000, 
the RO informed the veteran that this decision was effective 
(i.e. no longer preliminary decision).  Enclosed with that 
letter was a VA Form 4107 which explained the appeals 
process.  The VA Form 4107 was referenced in the body of the 
letter.  

While the Board acknowledges the veteran's argument, appeals 
as to decisions of the RO and assignment of effective dates 
are governed by statute and regulation.  The veteran did not 
appeal the initial decision and he filed his claim for an 
increased rating for this disability on May 5, 2003.  The 
compensable rating assigned for this disability is May 5, 
2003.  As explained below, statute and regulation do not 
provide for an effective date earlier than May 5, 2003 for 
assignment of a compensable rating for the veteran's 
appendectomy scar.  

In order to initiate an appeal of an RO decision to the 
Board, an appellant must file a notice of disagreement with 
that decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  If a 
notice of disagreement is not received by VA within one year 
from the date the veteran is notified of the decision, the 
decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(a).  Once a decision becomes final, the issue can only 
be revisited by reopening the claim by filing new and 
material evidence or by asserting a very special type of 
error, clear and unmistakable error, in the original 
decision.  See 38 U.S.C.A. § 5108, 5109A.  Generally, claims 
reopened by submission of new and material evidence can be 
assigned an effective date no earlier than receipt of the 
claim to reopen.  38 C.F.R. § 3.400(q),(r).  

A review of the record indicates that the first communication 
received from the veteran following the November 2000 letter 
was his claim for a compensable, or higher, rating which was 
received by VA on May 5, 2003.  Thus the decision of which he 
was apprised in November 2000 is final.  

The analysis as to the earliest available effective date 
depends on application of statute and regulation to the claim 
for increase received May 5, 2003.  

38 U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(2) provides that the effective date of 
an award for increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose whichever is later.  
38 C.F.R. § 3.400(b)(ii)(B)(2).  

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Considering the language of 38 U.S.C.A. § 5110(b)(2), the 
earliest effective date allowed by statute would be May 5, 
2002, if, on that date, it was ascertainable that an increase 
in disability had occurred.  On May 5, 2002 the only evidence 
of record addressing the veteran's appendectomy scar 
consisted of service medical records and a May 2000 VA 
examination report.  The VA examination report indicated that 
the veteran had undergone an appendectomy in service but made 
no mention of the residual scar.  A retirement report of 
medical examination, also dated in May 2000, reported the 
existence of a scar but the only description was "NAVAL 
Cut".  A reenlistment report of medical examination, dated 
in September 1994, provided that the veteran had a 6 
centimeter right lower quadrant abdominal scar.  No other 
evidence dated prior to May 5, 2003 reports any greater 
detail as to this scar.   

On June 18, 2003, the veteran underwent a VA examination to 
determine the severity disability from his appendectomy scar.  
This is the earliest evidence of record providing sufficient 
information to indicate that a compensable disability had 
occurred.  The fact that the scar existed prior to discharge 
does not provide a basis to find a compensable evaluation 
from discharge.

The veteran has not asserted that he filed a formal or 
informal claim for increase prior to May 5, 2003.  Nor is 
there any evidence of record dated prior to June 18, 2003 
from which VA could ascertain that an increase in disability 
had occurred.  In short, there is no evidence of record 
favorable to the veteran's claim for an earlier effective 
date for a compensable rating for his appendectomy scar.  
This absence of evidence and the dates of the May 5, 2003 
claim and the June 18, 2003 examination report are evidence 
against granting an earlier effective date.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date for 
a compensable rating for his residual appendectomy scar and, 
hence, his claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2007).  


Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case). Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.  
Appendectomy scar

Service connection was established for residual scar from 
appendectomy in a June 2000 rating decision, effective in 
September 2000.  This disability has been evaluated as 10 
percent disabling, effective since May 5, 2003.  The issue of 
an earlier effective date effective date for a compensable 
rating is addressed above, in a separate section of this 
decision.  This section addresses only whether an evaluation 
higher than 10 percent is warranted.  

The Rating Schedule provides several different criteria for 
rating scars.  Scars, other than of the head, face, or neck, 
that are superficial and do not cause limited motion warrant 
a 10 percent rating if they involve an area or areas of 144 
square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7801.  

Scars other than of the head, face, or neck that are deep or 
that cause limited motion and involve area or areas of 6 
square inches warrant a 10 percent rating; those that involve 
area or areas of 12 square inches warrant a 20 percent 
rating, those that involve an area or areas of 72 square 
inches warrant a 30 percent rating; those that involve area 
or areas of 144 square inches warrant a 40 percent rating.  
38 C.F.R.  § 4.118, Diagnostic Codes 7802.  

Note (1) of Diagnostic Code 7802 defines a deep scar as one 
associated with underlying soft tissue damage.  Superficial 
unstable or painful scars warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Scars that 
cause limitation of function can be rated based on the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Codes 7805.  

In June 2003, the veteran underwent a VA examination of his 
appendectomy scar.  The examiner recorded the veteran's 
report that the scar was somewhat sore to touch but otherwise 
asymptomatic.  Upon physical examination, the scar was 
observed as a vertical midline scar staring from the 
umbilical area downward and measuring 4 inches in length and 
1/4 inch in width.  There was no pain upon examination but 
there was some adherence to underlying tissue and some 
depression on the surface contour of the scar on palpation.  
The examiner described the scar as superficial, with no 
edema, inflammation or keloid formation, but with 
hyperpigmented when compared to the surrounding skin; and not 
particularly disfiguring.  There was slight induration but no 
inflexibility and the scar resulted in no limitation of 
motion.  

During the hearing, the veteran submitted color photographs 
of the scar and surrounding tissue.  These photographs 
corroborate the description from the June 2003 examination.  

During the October 2007 hearing, the veteran testified that 
his scar was disfiguring, explaining that he did go out in 
public without a shirt, due to the appearance of the scar.  
Hearing transcript at 8.  

The Board clearly acknowledges this subjective effect of his 
service connected disability.  The Board also recognizes that 
the veteran is competent to testify that the scar is painful 
and there is no indication in the record that the veteran is 
other than credible.  This said, after carefully considering 
all applicable criteria, the Rating Schedule simply does not 
provide for a rating higher than 10 percent disabling for the 
veteran's appendectomy scar.

It is important for the veteran to understand that the VA 
Rating Schedule is primarily designed around the concept of 
limitations on employment caused by  disability, not on 
appearance, such as the veteran's inability to go into a 
public place without a shirt.  Although the scar is deep, the 
size of the scar does not meet the criteria for 20 percent 
rating under Diagnostic Code 7801.  There is no limitation of 
function of any part of the body to warrant a rating under 
Diagnostic Code 7805.  Similarly, even though his scar is 
painful, the Rating Schedule simply does not provide for 
greater than a 10 percent rating for painful scars.  

While the rating schedule provides more in depth criteria for 
rating scars of the head, face, or neck for disfigurement, in 
38 C.F.R. § 4.118, Diagnostic Code 7800, because such a scar 
could impact a veteran's ability to be employed, the only 
criteria for the disfiguring effect of scars other than of 
the head, face or neck are those provided for by Diagnostic 
Code 7801, based on the area of the scar.

This decision should not be interpreted by the veteran as 
excusing the actions of medical care providers during his 
military service.  This case simply deals with the fact that 
the veteran scar is not 12 square inches.  Those scars that 
involve area or areas of 12 square inches warrant a 20 
percent rating.  Simply stated, the veteran's scar involves 
an area or areas of less than 12 square inches, so no higher 
rating under Diagnostic Code 7801 is warranted.  

The Board does not find evidence that the veteran's should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed his claim for an increased 
rating, in May 2003, to the present supports the conclusion 
that the veteran is not entitled to additional increased 
compensation during any time within the appeal period. 

Based on the above, the preponderance of evidence of record 
is against the veteran's claim for a rating higher than 10 
percent disabling for his residual scar from appendectomy.  
As such, the claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2007).  

Hypertension

Service connection was established for hypertension in a June 
2000 rating decision.  In that decision, the RO assigned a 10 
percent evaluation and that evaluation remained in place 
until the veteran filed his claim for an increased rating in 
May 2003.  In a rating decision dated in March 2006, the RO 
increased this evaluation to 20 percent disabling, effective 
May 5, 2003, the date the veteran filed his claim for an 
increased rating.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  Id.  A 20 percent rating 
requires diastolic pressure which is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  Id.  A 
30 percent rating requires diastolic pressure predominately 
120 or more.  Id.  A 50 percent rating requires diastolic 
pressure predominantly 130 or more.  Id.  

In June 2003 and again in June 2005, the veteran again 
underwent VA examinations to determine the severity of his 
service-connected hypertension.  During the June 2003 
examination, systolic / diastolic blood pressure 
measurements, in millimeters of mercury (mmHg), were obtained 
as follows: 140 / 100, in the left arm while sitting, 160 / 
110 in right arm while sitting, and 140 / 110 in right arm 
while supine.  
Similarly, during the June 2005 examination, blood pressure 
measurements were obtained as follows: 150 / 110, in the left 
arm while sitting, 150 / 110 in right arm while sitting, and 
130 / 110 in right arm while supine.  

No other blood pressure measurements obtained during this 
rating period are of record.  None of the blood pressure 
measurements of record show a diastolic pressure above 110.  
This is strong evidence that a rating higher than the 20 
percent already assigned is not warranted.  There is no 
evidence of record favorable to a higher rating.  Thus, the 
veteran's claim for a rating higher than 20 percent for 
hypertension must be denied.  

Note (1) under Diagnostic Code 7101 explains that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  This note also states that, for 
purposes of this section, hypertension is defined as 
diastolic blood pressure predominantly 90 mm or greater, and 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  

In a letter dated in July 2006, the veteran's representative 
argued that although the RO afforded the veteran a VA 
examination in June 2005 to determine the severity of his 
hypertension, this examination was insufficient for rating 
purposes.  Specifically, he argued that this insufficiency 
resulted because the examination did not include two or more 
measurements of blood pressure taken on three different days.  
The representative misconstrues the intent of Note (1) of 
Diagnostic Code 7101.  

Note (1) was not included in the rating criteria for 
hypertension prior to a revision of the criteria for rating 
cardiovascular disabilities that became effective January 12, 
1998.  The reason for the requirement of two blood pressure 
readings taken on three separate days was explained by VA in 
the Federal Register as follows: "We have revised the note 
to require that hypertension be confirmed by readings taken 
two or more times on each of at least three different days.  
This will assure that the existence of hypertension is not 
conceded based solely on readings taken on a single, perhaps 
unrepresentative, day."  62 Fed. Reg. 65207, 65215 (Dec. 11, 
1997).  

Clear from this explanation is that the purpose of Note (1) 
is to confirm the readings so as not to concede the existence 
of hypertension from an unrepresentative reading.  There is 
no basis for the purpose proposed by the veteran's 
representative, which apparently is to require VA to acquire 
numerous blood pressure measurements in order to increase the 
opportunities to measure a higher value, and thus result in a 
higher evaluation.  Thus, the lack of two readings taken on 
three different days does not render the VA examination 
insufficient.  Indeed, the veteran's 20 percent evaluation 
depends on VA accepting the highest of the blood pressure 
measurements taken during the period the subject of this 
appeal, without requiring the confirmation specified in the 
Rating Schedule.  In short, the veteran's representative's 
argument is without merit.  

The Board does not find evidence that the veteran's 
hypertension should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period. 

Based on the above, the preponderance of evidence of record 
is against the veteran's claim for a higher rating for 
hypertension and his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran on May 12, 2003, February 13, 2006, and 
June 13, 2006 that fully addressed all four notice elements.  
Only the May 12, 2003 letter was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claims 
received in May 2003 for increased evaluations for an 
appendectomy scar and hypertension.  This letter informed the 
veteran that he must submit evidence showing that these 
disabilities had increased in severity and apprised him of 
the kinds of evidence that could demonstrate an increase.  
The letter thus was properly tailored to his claim and 
provided sufficient notice as to assignment of disability 
ratings.  This letter also informed the veteran of his and 
VA's respective duties for obtaining evidence and asked the 
veteran to submit evidence and/or information, which would 
include that in his possession, to the AOJ.  

Here, the duty to notify was not satisfied as to assignment 
of effective dates prior to the initial unfavorable decision 
on the claim by the AOJ.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify with regard to 
assignment of effective dates was satisfied subsequent to the 
initial AOJ decision by way of the letter sent to the veteran 
on February 13, 2006 that fully addressed all four notice 
elements.  This letter specifically informed the veteran of 
the content of applicable law regarding assignment of 
effective dates, which necessarily informed him of the 
evidence was required to substantiate effective date element 
of his claims.  This notice also informed the veteran of the 
veteran's and VA's respective duties for obtaining evidence 
and asked him to submit evidence and/or information in his 
possession to the AOJ.  

Although the February 2006 notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
all claims on appeal by way of a supplemental statement of 
the case issued on March 2, 2006, after the notice was 
provided.  Additional notice was provided as to assignment of 
disability ratings and effective dates by means of a letter 
sent to the veteran on June 13, 2006.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has not identified any 
evidence pertinent to his claims.  He was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  VA medical 
examinations were afforded the veteran on June 18, 2003 and 
June 2, 2005.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to an effective date earlier than May 5, 2003 for 
a 10 percent evaluation for residual scar from appendectomy 
is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residual scar from appendectomy is denied.  

Entitlement to an evaluation in excess of 20 percent for 
hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


